 

 

Case 3:17-cv-00007-GTS-ML Document 101-41 Filed 05/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK.

DEBRA SPERO, as Natural Mother of
V.S., an infant,

 

Plaintiffs,
Vv. AFFIDAVIT OF DEBORAH
CADDICK
VESTAL CENTRAL SCHOOL DISTRICT ‘ Civil Action No.: 3:17-cv-00007
BOARD OF EDUCATION, VESTAL CENTRAL (GTS/DEP)

 

SCHOOL DISTRICT, JEFFREY AHEARN,

 

 

Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

Defendants,

 

STATE OF NEW YORK )
) ss.:
COUNTY OF BROOME _ )

DEBORAH CADDICK, being duly sworn, deposes and says:

1. I was employed as an assistant principal at the Vestal Central Schoo! District high

school during the periods relevant to the information in this affidavit. I am now retired. I make

this affidavit of my own personal knowledge and am fully competent to testify as to all matters
herein.

2. During first period on the morning of December 1, 2016, I met with Plaintiff
Vincent Spero and informed him that he was being placed on “sentor probation” for calling Ms.
Dyer a “fucking racist” during class on November 22. Senior probation is a conditional
disciplinary penalty whereby, if the student commits a further disciplinary infraction, he or she

will be prohibited from participating in “senior activities” such as the prom.

 
Case 3:17-cv-00007-GTS-ML Document 101-41 Filed 05/31/19 Page 2 of 2

3, During the December 1, 2016 meeting, Plaintiff admitted he called Ms. Dyer a
“fucking racist.”
4, During the December 1, 2016 meeting, Plaintiff did not claim Ms. Dyer had used

the “n word.” He did claim that Ms. Dyer had seated some of the students of color in the back of

Ne burl edd we

(7 Deborah Caddick

the room in the previous September.

Sworn to before me this Jf
day of May, 2019.

tary public

MARY ANN KITTLE
NOTARY PUBLIC STATE OF NE
LIC Pie mone
- #01 KI5022797
COMM. EXP, January 18, 2082

 
